DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, there is no teaching or suggestion in the art of record disclosing a display device comprising the combination of limitations of claim 1, wherein the interlayer insulating layer includes a first upper surface not overlapping the via layer in the first via hole, and the pixel electrode is electrically connected to the lower metal layer through the first contact hole and the first via hole, electrically connected to the first semiconductor layer through the second contact hole and the second via hole, and disposed on an inner peripheral surface of the first via hole, the first upper surface of the interlayer insulating layer, and an inner peripheral surface of the first contact hole.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-15.
Regarding claims 16-21, there is no teaching or suggestion in the art of record disclosing a method for manufacturing a display device comprising the combination of steps of claim 16, wherein the pixel electrode is formed on the via layer, an inner peripheral surface of the first via hole, the first upper surface of the interlayer insulating layer exposed by the first via hole, and an inner peripheral surface of the first contact hole formed in the interlayer insulating layer.  Therefore, independent claim 16 is deemed allowable along with its dependent claims 17-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/26/22